ORDER
PER CURIAM.
Ronald E. Morris appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. Morris argues the motion court clearly erred in denying his motion because he was denied his right to not incriminate himself and the right to effective assistance of counsel. Morris claims he is entitled to an evidentiary hearing because he pled unrefuted facts that, if true, would warrant relief. Morris alleges that he would not have pled guilty and would have insisted on proceeding to trial if he had known that his attorney was not going to call Dr. Bruce Leeson to testify during the sentencing hearing.
Affirmed. Rule 84.16(b).